Citation Nr: 0722338	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from December 1943 to April 1945.  He died on 
March [redacted], 1990.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a May 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

In a May 2005 decision, the Board also denied the appellant's 
claim, and she appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2007, her attorney 
and VA's Office of General Counsel - representing the 
Secretary, filed a Joint Motion asking the Court to vacate 
the Board's decision and remand the case for further 
development and readjudication.  The Court granted the Joint 
Motion in an Order issued later that same month and has since 
returned the case to the Board for compliance with the 
directives specified.

The RO also has since issued a November 2006 rating decision 
granting special monthly compensation (SMC) based on the need 
for aid and attendance, effective November 21, 2006.  A 
December 2006 RO letter informed the appellant of that 
intervening decision.

For good cause shown - the appellant's age, the Board 
advanced her case on the docket.  See 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

To comply with the Court's Order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's 
duties to notify and assist claimants in developing their 
claims.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and the implementing VA 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  These 
requirements apply to all elements of her claim, including 
the downstream effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Sanders v. Nicholson, 487 F.3d 881 (2007), and Simmons v. 
Nicholson, 487 F.3d 892 (2007), the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate the error 
was harmless.



To the extent possible, VCAA notice must be provided to a 
claimant before the initial adjudication of the claim by the 
agency of original jurisdiction (which, here, is the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  But even in situations where the claimant did not 
receive VCAA notice prior to the initial adjudication of the 
claim, sending content-compliant notice followed by 
readjudication of the claim can cure this timing error.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See, 
too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, as indicated in the Joint Motion, the appellant has not 
received the notice required by the VCAA, and she must before 
readjudicating her claim.  This notice is best issued by the 
RO (AMC), not the Board.  See Disabled American Veterans, 
et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the appellant VCAA notice complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), specifically concerning her claim 
for increased DIC, and which includes an 
explanation of the type of information or 
evidence needed to establish a downstream 
effective date for this claim, as outlined by 
the Court in Dingess.  Give her an 
opportunity to identify and/or submit 
additional supporting evidence or argument in 
response to this letter.



2.  Then readjudicate the appellant's claim 
in light of any additional evidence 
submitted or otherwise obtained.  
If the claim is not granted to her 
satisfaction, send her and her attorney a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify her if further action is 
required on her part.  She has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



